Case 3:18-cv-00705-VLB Document 116-35 Filed 11/12/19 Page 1 of 24




           EXHIBIT 32
     Case 3:18-cv-00705-VLB Document 116-35 Filed 11/12/19 Page 2 of 24




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT


CONNECTICUT FAIR HOUSING CENTER
et al.,
                     Plaintiffs,
       v.
                                                        No. 3:18-CV-705 (VLB)
CORELOGIC RENTAL PROPERTY
SOLUTIONS, LLC,
                    Defendant.




                   DECLARATION OF SALMUN KAZEROUNIAN

      1.     I am over the age of 18 and understand the obligations of an oath.

      2.     I am a staff attorney at the Connecticut Fair Housing Center and

counsel for the plaintiffs in the above-referenced matter.

      3.     On June 13, 2017, I was present at a fact-finding hearing before the

Connecticut Commission on Human Rights an Opportunities (“CHRO”) in the

matter of Carmen Arroyo, individually and on behalf of Mikhail Arroyo v.

ArtSpac0e Windham LP and WinnResidential, Case Nos. 1750140 and 1750141.

      4.     Plaintiffs produced a recording in the present case with filename

(and bates number) CFHC001392.MP3. CFHC001392 is a true and correct

reflection of the June 13, 2017 CHRO hearing, at which I represented Ms. Arroyo.

      5.     My office provided a copy of CFHC001392.MP3 to Sheila Butch Court

Reporting Services to be transcribed. Excerpts from the transcript prepared by

the court reporter are attached hereto as Exhibit A. After carefully reviewing

Exhibit A, I determined it to be a true and correct reflection of portions of the
     Case 3:18-cv-00705-VLB Document 116-35 Filed 11/12/19 Page 3 of 24




June 13, 2017 hearing to the best of my knowledge and recollection.




I declare under penalty of perjury of the laws of the United States that the

  regoing is true
foregoing    tru
              ru
               ue and correct.



Salmun Kazerounian, Declarant.

Date: November 11, 2019




                                         2
Case 3:18-cv-00705-VLB Document 116-35 Filed 11/12/19 Page 4 of 24




                           EXHIBIT $
     Case 3:18-cv-00705-VLB Document 116-35 Filed 11/12/19 Page 5 of 24

                                                                          1

 1                                 TRANSCRIPT OF

 2                              Recorded Hearing of

 3                                 Carmen Arroyo

 4                                June 13th, 2017

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SHEILA BUTCH TRANSCRIPTION SERVICES
     Case 3:18-cv-00705-VLB Document 116-35 Filed 11/12/19 Page 6 of 24

                                                                           11


 1    is that correct?

 2                 MS. ARROYO:     Yes, ma’am.

 3                 INVESTIGATOR TREPANIER:       Now, at that time, when

 4    you moved into the two bedroom, had Respondent changed their

 5    mind about your son being able to reside on the property?

 6                 MS. ARROYO:     They just kept telling me that he

 7    can’t move in until I resolve the situation.

 8                 INVESTIGATOR TREPANIER:       And why did you decide to

 9    move at that point, if your son couldn’t move in with you

10    yet?

11                 MS. ARROYO:     I was under the impression that I

12    could move in and that this would be resolved by then.

13                 INVESTIGATOR TREPANIER:       By who?

14                 MS. ARROYO:     By Windham ArtSpace and with

15    CoreLogic.

16                 INVESTIGATOR TREPANIER:       And what gave you that

17    impression, was it something that somebody told you?

18                 MS. ARROYO:     Well, CoreLogic said that once I sent

19    all the paperwork, they can release that to me, and then I

20    can bring it to the office, the paperwork of findings of what

21    it was.

22                 INVESTIGATOR TREPANIER:       How much were you paying

23    per month in your one bedroom apartment?

24                 MS. ARROYO:     It was, I want to say $875 and then

25    it went up to $900.


                      SHEILA BUTCH TRANSCRIPTION SERVICES
     Case 3:18-cv-00705-VLB Document 116-35 Filed 11/12/19 Page 7 of 24

                                                                          12


 1                 INVESTIGATOR TREPANIER:       For the one bedroom?

 2                 MS. ARROYO:     Yes.

 3                 INVESTIGATOR TREPANIER:       And how much are you

 4    paying per month for the two bedroom?

 5                 MS. ARROYO:     $1050.

 6                 INVESTIGATOR TREPANIER:       Have you had any

 7    additional income since you moved in to the two bedroom

 8    apartment?

 9                 MS. ARROYO:     Just what I make.

10                 INVESTIGATOR TREPANIER:       Would you receive

11    additional income if your son was living with you?

12                 MS. ARROYO:     He would get additional income, yes.

13                 INVESTIGATOR TREPANIER:       From where?

14                 MS. ARROYO:     He gets it from a voucher from the

15    Housing, Runyan Housing Authority, I think it is, that will

16    help him with a voucher to be able to stay there, and then he

17    gets a Social Security, $300.

18                 INVESTIGATOR TREPANIER:       Do you know how much rent

19    you would be responsible for if your son was living with you?

20                 MS. ARROYO:     We have tried to calculate that, but

21    because this has been kind of a long going term, they, it

22    fluctuates, so, right now it’s just when we resolve then they

23    would be able to give me a more dominant number.

24                 INVESTIGATOR TREPANIER:       How are you able, are you

25    able to afford the rent for the two bedroom at $1050 per


                      SHEILA BUTCH TRANSCRIPTION SERVICES
     Case 3:18-cv-00705-VLB Document 116-35 Filed 11/12/19 Page 8 of 24

                                                                           16


 1    son.

 2                 INVESTIGATOR TREPANIER:       And what’s your Social

 3    Worker’s name?

 4                 MS. ARROYO:     Her name was, they just changed them

 5    over, so, what was her name, Paulette.         She’s the one that

 6    works with my son’s, money, follows the person for the TBI’s,

 7    and so she then, I told her what was happening and so she

 8    said that she would get someone on the case for me, to see

 9    what’s taking them so long.

10                 INVESTIGATOR TREPANIER:       And had you or she been

11    told that the rejection was based on credit problems?

12                 MS. ARROYO:     They, I don’t think that they spoken

13    with her, I mean, it was just me.         Whatever they said to me

14    was what I was bringing over to her.

15                 INVESTIGATOR TREPANIER:       And, you had, you did not

16    know the reason, but you assumed it was from credit problems,

17    initially?

18                 MS. ARROYO:     Yes.

19                 INVESTIGATOR TREPANIER:       Did you ever find out

20    what criminal history CoreLogic was basing its denial

21    recommendation on?

22                 MS. ARROYO:     After doing a lot of foot work, yes.

23                 INVESTIGATOR TREPANIER:       So, what was, what was

24    that criminal history?

25                 MS. ARROYO:     They said it was a minor theft, or


                      SHEILA BUTCH TRANSCRIPTION SERVICES
     Case 3:18-cv-00705-VLB Document 116-35 Filed 11/12/19 Page 9 of 24

                                                                          17


 1    something to that nature.          It wasn’t through CoreLogic, I

 2    called the State of Pennsylvania and contacted the Court

 3    House there to see if there was anything pending for my son,

 4    and in that, I found out that there was and the Judge wrote

 5    it off and I submitted the letter to Salmun, after.

 6                  INVESTIGATOR TREPANIER:       Now, was that information

 7    ever provided to the Respondent?

 8                  MS. ARROYO:    On the day that we came in for the

 9    first, I guess.

10                  INVESTIGATOR TREPANIER:       So, during the mediation?

11                  MS. ARROYO:    Because I just received it not too

12    long after.     I didn’t have it on hand until a week or two

13    prior, something like that.

14                  INVESTIGATOR TREPANIER:       After they received that

15    information, did the Respondent allow your son to move in, or

16    make an exception to their policy?

17                  MS. ARROYO:    No.

18                  INVESTIGATOR TREPANIER:       So, to date, your son has

19    not been allowed to move in.          What’s your understanding as to

20    why not?

21                  MS. ARROYO:    It’s his background check.

22                  INVESTIGATOR TREPANIER:       Would it benefit your son

23    to live with you?

24                  MS. ARROYO:    Yes.

25                  INVESTIGATOR TREPANIER:       And can you explain to me


                      SHEILA BUTCH TRANSCRIPTION SERVICES
     Case 3:18-cv-00705-VLB Document 116-35 Filed 11/12/19 Page 10 of 24

                                                                             18


 1     in what ways?

 2                  MS. ARROYO:    He’s comfortable in his surroundings

 3     at home with us, his family is always around, my daughters

 4     come, my mom comes, you know, he has me to be able to watch

 5     over him and take care of him.       He’ll have workers with him,

 6     but during the evening he’ll, more at home with family.

 7                  INVESTIGATOR TREPANIER:      How do you believe you’ve

 8     been damaged by not being allowed to have your son move in

 9     with you?

10                  MS. ARROYO:    It’s been a long haul.      I’ve had to

11     pay additional fees for him to be where he’s at.

12     Emotionally, he is distressed, he wants to come home, he

13     can’t come home, so, the weekends I do have with him, it

14     makes it very hard, emotionally he doesn’t understand why.

15     Emotionally, I am distressed, I don’t understand what’s the

16     hold up, I mean, I’ve done everything I could possibly do to,

17     you know, get him in, you know, get him in a comfortable

18     setting for himself and be comfortable.         I want him to be

19     able to heal better, I think that with him being home, that

20     healing process will continue and much better.          When you’re

21     in your own surroundings and your sick, being home is kind of

22     the best way to be, you know.

23                  INVESTIGATOR TREPANIER:      And how does your son

24     feel about living in a nursing home?

25                  MS. ARROYO:    He doesn’t like it.      He puts up with


                       SHEILA BUTCH TRANSCRIPTION SERVICES
     Case 3:18-cv-00705-VLB Document 116-35 Filed 11/12/19 Page 11 of 24

                                                                                23


 1     mediation.

 2                   MR. KAZEROUNIAN:       It is.

 3                   MR. CHESTNUT:     Yes, it is the one that we got

 4     during it.

 5                   INVESTIGATOR TREPANIER:         Okay.   I’ll pass it back.

 6     Is there any criminal activity that your son was charged with

 7     or convicted of due to his injury?

 8                   MS. ARROYO:     No.    Like, only when I just received

 9     that, because I did some work on trying to find out why he

10     wasn’t able to come in.        But due to his injury, he had none.

11                   INVESTIGATOR TREPANIER:          Anything else?     I’m going

12     to pause.

13                                           (PAUSE AUDIO)

14                                           (RESUME AUDIO)

15                   INVESTIGATOR TREPANIER:          Will you please state

16     your name for the record?

17                   MS. DESJARDINS:       Yeah.     My name is Melissa

18     Desjardins.

19                   INVESTIGATOR TREPANIER:          What company are you an

20     employee of?

21                   MS. DESJARDINS:       WinnResidential.

22                   INVESTIGATOR TREPANIER:          What’s your job title?

23                   MS. DESJARDINS:       I’m an Assistant Manager.

24                   INVESTIGATOR TREPANIER:          What do your job

25     responsibilities include?


                       SHEILA BUTCH TRANSCRIPTION SERVICES
     Case 3:18-cv-00705-VLB Document 116-35 Filed 11/12/19 Page 12 of 24

                                                                           24


 1                   MS. DESJARDINS:    Everything.    Leasing, marketing,

 2     rent collection, walking the property, answering phones,

 3     everything.

 4                   INVESTIGATOR TREPANIER:     Do you only work at

 5     ArtSpace Windham or do other; do you also manage other

 6     properties as well?

 7                   MS. DESJARDINS:    Other properties as well.

 8                   INVESTIGATOR TREPANIER:     How many other

 9     properties?

10                   MS. DESJARDINS:    There’s three in total.

11                   INVESTIGATOR TREPANIER:     Is there an onsite office

12     at ArtSpace at Windham?

13                   MS. DESJARDINS:    Yes.

14                   INVESTIGATOR TREPANIER:     And how often do you work

15     out of that office?

16                   MS. DESJARDINS:    It’s Tuesday, as of right now.

17                   INVESIGATOR TREPANIER:     Is there somebody, you’re

18     there on Tuesdays, is there somebody there every other day of

19     the week or?

20                   MS. DESJARDINS:    No, we were at two days a week

21     for a while but it’s just Tuesday as of right now.

22                   INVESTIGATOR TREPANIER:     How long have you had

23     your position at WinnResidential?




                       SHEILA BUTCH TRANSCRIPTION SERVICES
     Case 3:18-cv-00705-VLB Document 116-35 Filed 11/12/19 Page 13 of 24

                                                                            27


 1                  MS. DESJARDINS:     Just at that building or?

 2                  INVESTIGATOR TREPANIER:       Yes.

 3                  MS. DESJARDINS:     All.    At that building, five to

 4     ten.

 5                  INVESTIGATOR TREPANIER:       And is there a

 6     requirement that individuals fill out your forms or if they

 7     provide their own medical documentation, is that sufficient?

 8                  MS. DESJARDINS:     If they provide their medical

 9     documentation, we usually follow it up saying can you have

10     them complete it on our form as well.

11                  INVESTIGATOR TREPANIER:       What is ArtSpace

12     Windham’s policy in terms of accepting applicants who have a

13     criminal history or background?

14                  MS. DESJARDINS:     For everyone in the building, the

15     criteria that I have to follow is we just enter them in to

16     the system for CoreLogic and whatever it says, if it says, if

17     it says accept, accept with conditions, meaning two months

18     security or decline, whatever it says is how I have to

19     proceed.

20                  INVESTIGATOR TREPANIER:       So, tell me the process

21     when someone applies, do they fill out an actual application,

22     how it goes?

23                  MS. DESJARDINS:     Yeah.    So, they complete an

24     application, once they complete an application then we run

25     the background and credit check through CoreLogic.            From


                       SHEILA BUTCH TRANSCRIPTION SERVICES
     Case 3:18-cv-00705-VLB Document 116-35 Filed 11/12/19 Page 14 of 24

                                                                               28


 1     there, if it gets accepted, then they come back to do income

 2     verification, because it’s TaxCred Property with landlord

 3     reference, we do look for a satisfactory landlord reference.

 4     If it’s declined, then we send the adverse letter, action

 5     letter and then we always let them know that if they wish to,

 6     you know, if there’s something they objected to, then they

 7     can bring that up with CoreLogic, and if it’s something they

 8     can get removed then they can have it removed and we can have

 9     them come back and re-apply, and once it gets accepted in our

10     system, then we can accept that.

11                  INVESTIGATOR TREPANIER:      Who inputs the

12     information into CoreLogic?

13                  MS. DESJARDINS:     I do, or whoever’s on staff.

14                  INVESTIGATOR TREPANIER:      And how are the results

15     given to you from CoreLogic?

16                  MS. DESJARDINS:     How are the results given?         I

17     just hit submit and then it pops back says accept, accept

18     with conditions or decline.

19                  INVESTIGATOR TREPANIER:      Have you had any

20     situations before in which an individual was denied because

21     of credit or criminal history and they asked ArtSpace for

22     more information?

23                  MS. DESJARDINS:     And they asked us for more

24     information?

25                  INVESTIGATOR TREPANIER:      Yes, asked you for more


                       SHEILA BUTCH TRANSCRIPTION SERVICES
     Case 3:18-cv-00705-VLB Document 116-35 Filed 11/12/19 Page 15 of 24

                                                                             30


 1     application and?

 2                  MS. DESJARDINS:     Yeah.

 3                  INVESTIGATOR TREPANIER:        So, you heard the

 4     Complainant testify earlier, that after the application was

 5     denied, she had a conversation with you.          Can you tell me

 6     about that conversation?

 7                  MS. DESJARDINS:     It was a long time ago.        I

 8     believe she went to work right after she dropped the

 9     application so, I, I don’t remember what happened after that,

10     whether I gave her the adverse letter, action letter or if I

11     put it under her door, but I do remember she came in a couple

12     times after, and I did write it on a post-it note, to give

13     her the number as well, because she had misplaced the number.

14     So, I don’t remember the, the exact, it was a long time ago.

15                  INVESTIGATOR TREPANIER:        Did you tell Complainant

16     that her son was denied because of his credit?

17                  MS. DESJARDINS:     No.     I always say the same thing,

18     it could be due to the credit or the background and then I

19     provide the phone number and let them know they can reach out

20     to CoreLogic to get more information, and if there is an

21     issue, they can, if it’s something they can fix, they can

22     resolve it and then come back and run it again.

23                  INVESTIGATOR TREPANIER:        Does CoreLogic tell you

24     whether the denial is based on criminal or credit?

25                  MS. DESJARDINS:     It says accept, accept with


                       SHEILA BUTCH TRANSCRIPTION SERVICES
     Case 3:18-cv-00705-VLB Document 116-35 Filed 11/12/19 Page 16 of 24

                                                                             31


 1     conditions, it says credit or background, I believe.

 2                  INVESTIGATOR TREPANIER:        What’s your understanding

 3     to date as to why the exception has not been made to accept

 4     Mikhail Arroyo?

 5                  MS. DESJARDINS:     Because it didn’t pass through

 6     CoreLogic.

 7                  INVESTIGATOR TREPANIER:        So, provided with the

 8     answer filed in this case, were some reports from the

 9     background check…

10                  MS. DESJARDINS:     Um-huh.

11                  INVESTIGATOR TREPANIER:        And I’m just going to ask

12     you to explain what some of those mean, to me.          So, I’m going

13     to show you the first one and I’m going to ask for it back so

14     I can ask questions about it.

15                  MS. DESJARDINS:     Sure.     Okay.

16                  INVESTIGATOR TREPANIER:        So, pass that back guys.

17     I’m sure you’re probably familiar with it, these.           So, the

18     first on is call Lease Decision.

19                  MS. DESJARDINS:     Um-huh.

20                  INVESTIGATOR TREPANIER:        It says it was performed

21     by Melissa Curry, is that you?

22                  MS. DESJARDINS:     That was my maiden name, yes.

23                  INVESTIGATOR TREPANIER:        So, this is the Lease

24     Decision for Mr. Arroyo, and it says 145 accept with




                       SHEILA BUTCH TRANSCRIPTION SERVICES
     Case 3:18-cv-00705-VLB Document 116-35 Filed 11/12/19 Page 17 of 24

                                                                             32


 1     conditions.     So, tell me the difference between a denial,

 2     accept with conditions, or an accept?

 3                   MS. DESJARDINS:    Um-huh, yeah.      An accept is an

 4     accept with just one month’s security, accept with

 5     conditions, accept with two month’s security and a denial is

 6     just a denial.

 7                   INVESTIGATOR TREPANIER:      So, underneath that, it

 8     says criminal decision…

 9                   MS. DESJARDINS:    Um-huh.

10                   INVESTIGATOR TREPANIER:      Records found.

11                   MS. DESJARDINS:    Um-huh.

12                   INVESTIGATOR TREPANIER:      So, because it says

13     criminal decision, and it doesn’t say deny, so, explain to

14     me…

15                   MS. DESJARDINS:    It prints out on the letter, if

16     it says accept or deny.      So, when I go in there, we look at

17     the letter, it’ll say, at this time, your application has

18     been declined due to this, or due to, I don’t know what the

19     exact words.

20                   INVESTIGATOR TREPANIER:      Is this the adverse

21     action letter, you mean?

22                   MS. DESJARDINS:    Um-huh, yes.

23                   INVESTIGATOR TREPANIER:      So, do you, does that

24     automatically generate from CoreLogic?

25                   MS. DESJARDINS:    Yes.


                       SHEILA BUTCH TRANSCRIPTION SERVICES
     Case 3:18-cv-00705-VLB Document 116-35 Filed 11/12/19 Page 18 of 24

                                                                            33


 1                  INVESTIGATOR TREPANIER:       So, because of the

 2     criminal record, this adverse letter…

 3                  MS. DESJARDINS:     Because of the letter, what it

 4     says, yeah, that’s how I proceed.

 5                  INVESTIGATOR TREPANIER:       Now, underneath that

 6     where it says accept with conditions, it says records found

 7     under criminal decision, it says, please verify the

 8     applicability of these records to your applicant and pursue

 9     with your community screening policies.

10                  MS. DESJARDINS:     Um-huh.

11                  INVESTIGATOR TREPANIER:       It also says decision

12     message, oops, never mind, I’m going too fast.          So, it says,

13     please verify the applicability of these records to your

14     applicant and pursue with your community screening policies.

15     So, what does that mean?       What is your community screening

16     policies in terms of?

17                  MS. DESJARDINS:     So, our policy is just that if it

18     gets declined to have them go to CoreLogic and if it’s

19     something that can be resolved, then they resolve it and we

20     run it again and if it comes back accept on the letter, then

21     we accept them.

22                  INVESTIGATOR TREPANIER:       So, the second document

23     I’m going to hand you is called the Registry X, Score Entry

24     Card, are you familiar with that?

25                  MS. DESJARDINS:     Um-huh.


                       SHEILA BUTCH TRANSCRIPTION SERVICES
     Case 3:18-cv-00705-VLB Document 116-35 Filed 11/12/19 Page 19 of 24

                                                                           50


 1     point, she and I went back and forth on the phone a couple of

 2     times and I explained that there appeared to be a

 3     miscommunication, it was the background that was the main

 4     factor, so she amended her request and then at that point,

 5     we, we consulted on our end, and then that’s when the request

 6     began from us to them to find additional information on the

 7     factors that they were looking to have been waived.

 8                  INVESTIGATOR TREPANIER:      Did you personally

 9     contact a representative from CoreLogic about Mr. Arroyo?

10                  MR. CUNNINGHAM:     No.

11                  INVESTIGATOR TREPANIER:      Do you know if anybody

12     from WinnResidential did?

13                  MR. CUNNINGHAM:     I know that no one on the site

14     level, I know that Melissa or myself did not, I can’t speak

15     to upper management.

16                  INVESTIGATOR TREPANIER:      Were you provided with

17     any additional information about Mikhail Arroyo’s criminal

18     history?

19                  MR. CUNNINGHAM:     I was at the hearing, the

20     mediation hearing, Ms. Arroyo and her Attorney provided us

21     with the paperwork from the State of Pennsylvania.

22                  INVESTIGATOR TREPANIER:      Other than that, or

23     previously to that, had you received any additional

24     information?

25                  MR. CUNNINGHAM:     No.


                       SHEILA BUTCH TRANSCRIPTION SERVICES
     Case 3:18-cv-00705-VLB Document 116-35 Filed 11/12/19 Page 20 of 24

                                                                                 52


 1                  INVESTIGATOR TREPANIER:      And can I, do you have a

 2     printed response?

 3                  MR. CUNNINGHAM:     Sure.

 4                  UNIDENTIFIED MALE:     Just a point of clarification,

 5     that letter from Mr. Cunningham came before the, the December

 6     20th letter from the Connecticut Fair Housing Center.

 7                  UNIDENTIFIED MALE:     Just a point of clarification,

 8     he’s not a factor in this.

 9                  INVESTIGATOR TREPANIER:      I understand that.        Did

10     this letter is addressed to Maria Cuerda, is there a letter

11     that you responded back to Attorney Kazerounian?

12                  MR. CUNNINGHAM:     I believe at that point; we

13     engaged our Attorney.      Forgive me if I’m missing it.

14                  INVESTIGATOR TREPANIER:      To date, what’s your

15     understanding as to why Mikhail Arroyo has not been allowed

16     to move in to ArtSpace at Windham?

17                  MR. CUNNINGHAM:     The, the crux of the issue is

18     that we were not provided information related to what they

19     were attempting to have waived, in this case.          Subsequent to

20     that, at the mediation, we received information, additional

21     information related to those records, and I know there have

22     been conversations that have taken place between now and then

23     related to allowing Mr. Arroyo to move into the property, but

24     I have not been privy to the specifics of those.

25                  INVESTIGATOR TREPANIER:      I was provided with the


                       SHEILA BUTCH TRANSCRIPTION SERVICES
     Case 3:18-cv-00705-VLB Document 116-35 Filed 11/12/19 Page 21 of 24

                                                                           68


 1     is, and what we’ve requested, which is the specific reason, I

 2     think that the first request, like you said before, was based

 3     on credit, we said well, it doesn’t apply to the situation,

 4     so there was another issue requested for, you know, whatever

 5     it is, to waive it.       To be able to evaluate the

 6     accommodation, we wanted to understand the specifics of what

 7     the ask was, and that’s the information that we were

 8     requesting.     That’s the basis for us to not approve the

 9     request.

10                   INVESTIGATOR TREPANIER:     Then at some point after

11     the CHRO Complaint was filed, my understanding is that at the

12     mediation the criminal history was provided.          Did you receive

13     that information or are you aware of that information?

14                   MR. LUND:    I’m aware of the information, yes.

15                   INVESTIGATOR TREPANIER:     And do you know why to

16     date the exception hasn’t been made for Mr. Arroyo to live

17     there?

18                   MR. LUND:    It’s been discussed, and Robert, if I

19     may.

20                   INVESTIGATOR TREPANIER:     So, let me just preface

21     this by saying…

22                   MR. LUND:    Sure.

23                   INVESTIGATOR TREPANIER:     Don’t tell me anything

24     that counsel has told you or discussed with you.

25                   MR. LUND:    Sure.


                       SHEILA BUTCH TRANSCRIPTION SERVICES
     Case 3:18-cv-00705-VLB Document 116-35 Filed 11/12/19 Page 22 of 24

                                                                           69


 1                  INVESTIGATOR TREPANIER:      Just tell me what your

 2     understanding is as to why it hasn’t been granted yet?

 3                  MR. LUND:    We’ve had several internal discussions

 4     and were prepared to issue a response to that.

 5                  INVESTIGATOR TREPANIER:      You’re going to issue a

 6     response?

 7                  MR. LUND:    Yes.

 8                  INVESTIGATOR TREPANIER:      Do you know when or have

 9     an estimate of when that response will be provided?

10                  MR. LUND:    Today.

11                  INVESTIGATOR TREPANIER:      Now, are you familiar

12     with the Tenant Selection Plan for ArtSpace at Windham?

13                  MR. LUND:    Generally, yes, yep.

14                  INVESTIGATOR TREPANIER:      So, in that Tenant

15     Selection Plan, there’s certain criteria that it says that

16     the property will take into account for criminal offenses,

17     such as when the crime occurred, the seriousness of the

18     offense, do you know whether there’s settings in CoreLogic

19     that are considering all those factors for applicants?

20                  MR. LUND:    Yes, I believe so.

21                  INVESTIGATOR TREPANIER:      Who would have the best,

22     who would be able to answer best what that criteria is and

23     what CoreLogic has?

24                  MR. LUND:    Don’t have a specific name of the

25     person, but the department that I referenced earlier,


                       SHEILA BUTCH TRANSCRIPTION SERVICES
     Case 3:18-cv-00705-VLB Document 116-35 Filed 11/12/19 Page 23 of 24

                                                                           70


 1     Operations Support Services Department…

 2                  INVESTIGATOR TREPANIER:      Is that also the

 3     Compliance Department?

 4                  MR. LUND:    Yeah, it’s part of it, yep.       They, they

 5     would certainly have the, the exact specifics of that.

 6                  INVESTIGATOR TREPANIER:      I also understand that

 7     the criteria has recently been changed in the last year or

 8     so, in terms of criminal background, is that correct?

 9                  MR. LUND:    Yes.

10                  INVESTIGATOR TREPANIER:      And do you know what

11     changes have been made?

12                  MR. LUND:    Some changes have been made related to

13     some HUD guidance that came out in the last fourteen months.

14                  INVESTIGATOR TREPANIER:      Do you know any of the

15     specifics of what changes were made?

16                  MR. LUND:    Some changes were made related to the

17     parameters set around criminal activity.

18                  INVESTIGATOR TREPANIER:      Do you have any questions

19     you want to pass me down?        Do different properties have

20     different Tenant Selection Plans?

21                  MR. LUND:    No, I don’t believe so.

22                  INVESTIGATOR TREPANIER:      So…

23                  MR. LUND:    Let me rephrase that.      I don’t know the

24     answer to that question, specifically I don’t.

25                  INVESTIGATOR TREPANIER:      Do you know whether


                       SHEILA BUTCH TRANSCRIPTION SERVICES
     Case 3:18-cv-00705-VLB Document 116-35 Filed 11/12/19 Page 24 of 24

                                                                           71


 1     CoreLogic is provided with a separate criteria for each

 2     complex?

 3                  MR. LUND:    I don’t know the answer to that

 4     question.

 5                  INVESTIGATOR TREPANIER:      To the best of your

 6     understanding, does CoreLogic provide a decision or a

 7     recommendation?

 8                  MR. LUND:    To my understanding, it’s a decision.

 9                  INVESTIGATOR TREPANIER:      Did you have a question?

10     Did you follow the screening criteria that existed when,

11     actually, do you know whether the screening criteria that

12     existed was followed when Ms. Arroyo applied to ArtSpace?

13                  MR. LUND:    Yes.

14                  INVESTIGATOR TREPANIER:      Prior to the mediation in

15     this matter, had you received any of the specifics of the

16     background situation from Ms. Arroyo or her son so you can

17     consider their reasonable accommodation request?

18                  MR. LUND:    No.

19                  INVESTIGATOR TREPANIER:      Did you want to pass me?

20                  UNIDENTIFIED MALE:     Yeah, just one second.

21                  INVESTIGATOR TREPANIER:      When Ms. Arroyo, when

22     Mr. Arroyo’s application was denied, did WinnResidential know

23     if he was a risk to other tenants or the property?

24                  MR. LUND:    WinnResidential knew that he didn’t fit

25     the criteria at the time of the application.


                       SHEILA BUTCH TRANSCRIPTION SERVICES
